Earl Warren: -- Julius J. Hoffman, Judge of the United States District Court for the Northern District of Illinois, Eastern Division, Petitioner, versus John F. Blaski. Mr. O'Keeffe, you may continue with your argument.
Daniel V. O'Keeffe: Mr. Chief Justice, Justices of the Court. If the Court please, counsel for the petitioner has requested me in view of the fact of the -- of the shortness of his time to answer Mr. Justice Harlanf's question of yesterday as to the question of whether a waiver was included by the defendants in the motion of -- to transfer that was filed in Texas. And the answer that is, that there was such a motion included in the motion -- such a waiver included in the motion to transfer. Of course, the facts has -- have not ever changed the defendants as far as it's known are only residents of Texas. They -- that's the only place they have place of business or have committed acts of infringement as far it's known, they never have done any of those things or have been residents of Illinois even up today as far as it's known.
Felix Frankfurter: What was the ground of the District Court's justification for transferring it to Illinois?
Daniel V. O'Keeffe: Well, Mr. Justice Frankfurter, of course, it was argued in the District Court in Texas as to whether or not there -- whether it was in --
Felix Frankfurter: I asked that question of you, what you said that -- if I understand what you said just now, the defendant had no connection at all (Inaudible) Isn't that what you said?
Daniel V. O'Keeffe: No, no, no. That is the only place the defendant is.
Felix Frankfurter: How come it's the other way on --
Daniel V. O'Keeffe: He's in Texas.
Felix Frankfurter: I beg your pardon. Yes.
Daniel V. O'Keeffe: The defendant --
Felix Frankfurter: That's the only place where -- where he really has the footings to stay?
Daniel V. O'Keeffe: Yes, sir. That's right.
Felix Frankfurter: And so, I'm actually at the point of why the district judge should refer him further.
Daniel V. O'Keeffe: Well, first you'll have to understand, sir. This has nothing to do with -- with the present action here because we didn't appeal from the discretionary part --
Felix Frankfurter: I understand that but --
Daniel V. O'Keeffe: -- we thought -- we -- we --
Felix Frankfurter: -- I'm just trying to (Voice Overlap) --
Daniel V. O'Keeffe: -- consider that to be fact finding and therefore we didn't appeal from that.
Felix Frankfurter: I'm just trying to understand --
Daniel V. O'Keeffe: We don't agree with it.
Felix Frankfurter: -- the human race.
Daniel V. O'Keeffe: No, we don't agree with it but we didn't --
Felix Frankfurter: (Voice Overlap) --
Daniel V. O'Keeffe: -- appeal it. But there was contention in the District Court of Texas that it could be brought up to Illinois and that there were three other cases involving the same patents. I suppose their idea was consolidated. How in the world it can never be consolidated? I don't know. The parties are different, the -- the structures are different. The only thing that's the same is --
Felix Frankfurter: Patent.
Daniel V. O'Keeffe: -- is the patent. Yesterday, Mr. Justice Frankfurter, you asked opposing counsel if there's any legislative history other than what he had referred to that was pertinent to this matter. And I would like to point out to the Court that, of course, in the Ex parte Collett decision, the Court discussed at some length, the legislative history leading up to the adaption of Section 1404 (a). And we respectfully submit that, in that decision, it's quite clear from that decision that Congress was fully aware of the special venue statutes including the Federal Employer's Liability Act and the patent statutes and as a matter of fact, in Footnote 29, the patent statute was even specifically referred to. So that we submit that when Congress passed Section 1404 (a), stating that an action may be transferred to a district where it might have been brought, that it is reasonable to assume that Congress intended then, that you also consider that, together with the patent statute which they definitely recognize to be there and which states that an action may be brought in certain specified districts, none of which, would qualify in this case as being in Illinois. It's limited in this case to Texas. That's the only proper case, the place where the plaintiff could have brought the action against the defendants.
Felix Frankfurter: Has -- has bearing on -- on the venue legislation pertaining to patents, you will refresh my recollection that this Court decided that -- isn't it decided that it would stay an action in a district in which a patent case properly and perhaps only could be brought in order to await the determination of a patent decision in another district where the same patent had been issued?
Daniel V. O'Keeffe: You -- you -- is your question, has this Court decided that?
Felix Frankfurter: Yes.
Daniel V. O'Keeffe: Yes.
Felix Frankfurter: I remember -- I think I wrote the opinion (Inaudible)
Daniel V. O'Keeffe: Oh, I'm sorry to say, Your Honor I don't remember this Court having --
Felix Frankfurter: Has bearing -- has bearing on the -- on the relevance of -- as it were in (Inaudible) decision on the patent, I'm using the loose language.
Daniel V. O'Keeffe: Yes. I don't -- there have --
Felix Frankfurter: That patent has come up below in (Voice Overlap) --
Daniel V. O'Keeffe: Yes, there have been decisions below, I -- I think both ways. Some courts saying, “Well, we won't do it, I -- but I -- of course it depends on the facts.”
Felix Frankfurter: I think we have it here.
Daniel V. O'Keeffe: I -- I do not recall at the moment a decision of this Court on that point. But I -- but I do not -- don't mean to say by that, that there isn't such a decision. I just do not recall. Also yesterday --
Speaker: Could I ask you a question? In your position (Inaudible)
Daniel V. O'Keeffe: In one sense, yes, sir, I -- in the sense that the patent statute specifically provides that a patent infringement action may be brought in a certain district. So --
Speaker: Are you suggesting that it might -- might have been brought to the -- should be interpreted one way and in application in another way as to the (Inaudible)
Daniel V. O'Keeffe: Well --
Speaker: Or where there's no (Inaudible)
Daniel V. O'Keeffe: Well, let me put it this way, sir. In an ordinary diversity of citizenship case, of course, you have to have service of process on the -- you -- you could only bring the action against that person in a district where you could get service of process. It's somewhat similar in the patent statute case except that it is even more emphatic in a patent statute case because the Congress has specifically provided where you can bring a patent infringement action. In a few cases -- and -- and -- Texas is -- is the only case here. And our position is that Congress certainly didn't mean to permit the defendant to force a plaintiff into an improper district. It's a -- if -- if both parties agree to try a case in the improper district, that's one thing. But Congress by -- by stating that it may be transferred to a District Court, it might have been brought, certainly intended that to be read in -- in a patent infringement action together with Section 1400 (b) in the patent infringement statute which states that it may be brought in such and such a district. And the only district that would qualify in this case is Texas.
Felix Frankfurter: What you're saying is that in view of the specific venue provision regarding patent, you say that's an a fortiori case for the general proposition which you're advancing, that the things commerce specifically defined where a patent suit may be brought, the generality of language or the language of 1404 is not to make inroads on that. That's your point.
Daniel V. O'Keeffe: Yes, that -- that's one point, Your Honor. Yesterday, counsel for petitioner stated that if the District Court in Illinois had ordered this transferred back to Texas that the clerk couldn't have accepted it down there because he was bound by his court's decision and it would've become a legal Sputnik orbiting between the two districts. Well, of course, I submit that that hasn't any basis. If it have been transferred back down to Texas in the Court, in the district clerk or the Court had refused it down there, well, then, of course, this Court would've taken it to decide that issue that direct conflict between them as to which it was. And in connection with that, the District Court in Illinois, we submit, is it's mandatory under the law that a court inquire into its jurisdiction. If parties don't raise the point even, if the Court has reason to believe it doesn't have jurisdiction, it -- it must raise that on its own motion sua sponte, but it -- so it was incumbent on the District Court in Illinois to consider whether it had jurisdiction. Now, if the -- if the Texas court did not have the power to transfer this case to Illinois, then, of course, the Illinois court couldn't accept it. It -- it didn't have jurisdiction of the case. And therefore, it was mandatory on the District Court to review that and it wasn't bound by the Fifth Circuit Court of Appeals, as both the -- the petitioner and the Court of Appeals, the Seventh case -- Seventh Circuit have specifically found. They weren't bound. It wasn't res judicata. They weren't bound by comity or law of the case, I don't think.
Felix Frankfurter: But why is that so? That seems to be obvious to -- you indicate isn't obvious to me. This Court has held that jurisdictional determination may also be your -- but you can't go behind determination regarding jurisdiction no matter how wrong a court was.
Daniel V. O'Keeffe: Mr. Justice Frankfurter, isn't that determining jurisdiction over the person in that court? Here, the question is, did Illinois have jurisdiction? And I believe each court has to find that whether or not it has jurisdiction itself.
Felix Frankfurter: It doesn't seem to me a -- a self-determining proposition. That if a Court of Appeals makes the determination on jurisdiction that the District Court has made a determination, I do not find any Euclidean proposition or anything else that they said necessarily that it isn't -- isn't a foreclosable decision by another Court of Appeals. Well, I don't understand it.
Daniel V. O'Keeffe: The -- the Court of Appeals for the Seventh Circuit in -- in its opinion, referred to the case, I believe it's the Igoe case. It is -- it is in the opinion and it's our position that with respect to this -- it might be possible in some instances but -- but with respect to a case of this type, I think it -- it isn't only the thing that the Court should do, I think it is mandatory that the --
Felix Frankfurter: What makes it mandatory?
Daniel V. O'Keeffe: Well, because --
Felix Frankfurter: One says the decision of this Court, it will make it mandatory. But I see is that -- what was that case? Gottlieb against somebody where patently none on the merit, a jurisdictional determination was made that couldn't be sustained. But having been made by a court of competent jurisdiction, I don't see why every other Court of Appeals can, on its own, decide what it will do. Maybe it's so, but I don't understand it, that's all I'm saying.
Charles E. Whittaker: Mr. O'Keeffe, may I ask you, sir? Did the Texas court under any judgment that this action might have been brought in Illinois? Or did he --
Daniel V. O'Keeffe: Well, Mr. --
Charles E. Whittaker: -- find that it was for the convenience of the parties and witnesses that it be transferred to Illinois, in as much, and could be, in as much as the defendants were willing to waive venue and interference there?
Daniel V. O'Keeffe: Well, it was put on that latter basis --
Felix Frankfurter: Well, that's what --
Daniel V. O'Keeffe: -- Mr. Justice Whittaker.
Felix Frankfurter: -- made might've -- that's what made it might have been.
Daniel V. O'Keeffe: It was put on the latter basis. I -- I cannot recall whether they specifically, in so many words, said that it might have been brought there.
Charles E. Whittaker: So, when we're talking about res judicata, we have to look to see what was the thing adjudicated.
Felix Frankfurter: Well, how could the District Court have transferred it if it didn't think it have jurisdiction? And how could the Court of Appeals have affirmed what the District Court did, unless the Court of Appeals thought it had jurisdiction? The Court can't act without jurisdiction --
Daniel V. O'Keeffe: Well, of course --
Charles E. Whittaker: -- because somebody asked them to.
Daniel V. O'Keeffe: Of course, sir, it could have done it, even though it didn't have jurisdiction and then --
Felix Frankfurter: I don't think that --
Daniel V. O'Keeffe: -- wrong, it could've been wrong in that determination.
Felix Frankfurter: Well, it could have been wrong in saying it had jurisdiction but it had to adjudicate that it had jurisdiction.
Daniel V. O'Keeffe: Yes, but our Court of Appeals had --
Charles E. Whittaker: Well --
Daniel V. O'Keeffe: -- said that they adjudicated it improperly, that it was wrong.
Felix Frankfurter: I understand your point of view.
Daniel V. O'Keeffe: Yes.
Felix Frankfurter: What I want to know is, why when there was a determination by a Court of Appeals of a jurisdictional point, because unless the District Court had jurisdiction, it was -- it was null and void what it did. It might have been wrong but it wasn't null and void because it thought it did have jurisdiction. And the Court of Appeals sustained its claim of jurisdiction.
Daniel V. O'Keeffe: Well, but if the -- if it in fact did not have jurisdiction and entered judgment in the case, it would be my feeling that the -- that the judgment -- any judgment that would enter in there would void ab initio.
Felix Frankfurter: In order --
Daniel V. O'Keeffe: It did not have --
Felix Frankfurter: -- to decide that, you'll have to decide that the determination is -- doesn't foreclose the other Court of Appeals.
Daniel V. O'Keeffe: Mr. Justice Whittaker or Mr. Justice Whittaker, I believe it was asked me as to the order of transfer is -- it -- it appears on page 8 of the transcript and is -- I don't see any specific mention of -- of being implied or might have been brought. Of course, it had never have been duly heard. The Court hadn't heard the argument of the counsel being fully advised in appearing to the Court that the defense motion should be granted for the grievance of the party. Witnesses didn't suggest it.
Felix Frankfurter: Isn't that what argued before --
Daniel V. O'Keeffe: Yes.
Felix Frankfurter: -- the District Court?
Daniel V. O'Keeffe: Yes.
Felix Frankfurter: That you didn't have jurisdiction?
Daniel V. O'Keeffe: Well.
Felix Frankfurter: Isn't that what you argue?
Daniel V. O'Keeffe: Power, power, yes. Power was argued.
Felix Frankfurter: And -- and despite that argument, it entered an order. But if that order doesn't mean that it -- it found that you did have jurisdiction, I don't know why it doesn't.
Daniel V. O'Keeffe: There are -- there's just one more thing which we would like to point out and I believe it illustrates the erroneousness and -- and the untenableness of the position for counsel, the petitioner in this -- counsel for the petitioner in this matter. In the last paragraph in the reply brief, it stated it is s not however petitioner's purpose to perform a literary autopsy upon the section. As respondents have properly pointed out, petitioner's original opinion in the District Court stated that on a pure basis of literal construction, the ambiguity might well be resolved against his present position. Petitioner however properly resolve the ambiguity in accordance with the appropriate rules of statutory construction and consistent with the remedial purpose of the statute. That, we submit, is in conflict with what the petitioner himself stated in his own opinion. In that opinion -- in the opinion at -- at page 25 of the transcript, the petitioner stated, “Those cases supporting transfer to this district, I think, do great violence to the established rules of statutory construction.” And we submit that petitioner's own statement, in his opinion in this case shows the erroneousness of -- of the position of counsel for the petitioner that this is in -- in accordance with -- with the proper statutory construction.
Hugo L. Black: Have there been any cases where a defendant who was properly sued in one district moved from that district to a new district where he had not lived before? And where there has been an effort made to change the venue or the jurisdiction to that court?
Daniel V. O'Keeffe: Mr. Justice Black, I -- I am not absolutely certain now that this is correct. But I believe that in that Seventh Circuit case, there was a mandamus action in the Seventh Circuit Court of Appeal against Judge Igoe and it involved in -- an insurance company claim and I believe the person transferred from Illinois to Iowa or vice versa. And it was a question that came up under Section 1404 (a) and it was in that case that the Court in a footnote stated that under Section 1404 (a) as in -- under the doctrine of forum non conveniens, it presupposed to jurisdictions in which a -- a venue was -- the defendant was amenable to -- to process.
Felix Frankfurter: Mr. O'Keeffe, just as a matter of interest, you might like to look at, it's not bearing on this case, the opinion that I had in mind, Kerotest Manufacturing Company against C-O-Two Fire Equipment, 342 U.S. 180 where an action was stayed merely because the validity and infringement of the same patent was going on in another district.
Daniel V. O'Keeffe: Yes, that very well be, Your Honor. And I -- I have trouble recalling it.
Felix Frankfurter: (Voice Overlap). I'm just -- I'm just curious, that was it.
Earl Warren: Mr. Merriam.
Charles J. Merriam: Thank you. To answer Mr. Justice Whittaker's question about the place in his opinion where the -- I thought there was an addition, I was referring to page 824. Insofar as the question Mr. Justice Black just asked about a case where there was a transfer of residence, I don't know of any --
Hugo L. Black: (Inaudible)
Charles J. Merriam: Yes, sir. In the Internatio-Rotterdam case 218 F.2d 514 which is one of the cases referred to in the 229 case, the (Inaudible) case, it appeared that the boat was in prospect of moving into the district to which the case was transferred. It wasn't there at the time but they thought it might be and they permitted the transfer on that basis. That's the only case I know of where it was in residence but it was a possibility that the change might take place.
Hugo L. Black: Suppose the defendant did move his residence, would you think he could then have -- make a motion by having transferred to that residence?
Charles J. Merriam: I think that either party --
Hugo L. Black: (Voice Overlap)
Charles J. Merriam: -- I think either party should be under those conditions for the convenience of the witnesses and in the interest of justice.
Hugo L. Black: It couldn't have been brought there at the beginning.
Charles J. Merriam: No, sir. But that it could've been brought there at the time of the motion. It's our position that the transfer could be made.
Hugo L. Black: That would in your -- that -- that could cover that case.
Charles J. Merriam: Yes, sir. And the one question which I wish to post in closing is that if in view of the question as to jurisdiction which has -- have been asked, what would be the effect of overruling Rodney, and the Kaufman and Josephson cases and the hundreds which I suppose have been -- have followed them without opinion and have gone to final decision as to whether or not there might be a lack of jurisdiction and might be subject to collateral attack.
Charles E. Whittaker: May I ask you (Inaudible) how you can assume that order? Do you believe from the terms (Inaudible)
Charles J. Merriam: Well, I should think there was an implied finding, Your Honor. And I don't have before me whether there were any findings of fact made in addition to the order of transfer but certainly they're not in it. I would think it presupposes that but it -- I don't find any specific statement of it.
Felix Frankfurter: (Inaudible)
Charles J. Merriam: If the -- yes and then 245 F.2d.
Charles E. Whittaker: (Inaudible)
Charles J. Merriam: The opinion on mandamus was at page 9 of the record, Your Honor. And it held the District Court was empowered by the statute to make the transfer to which I would say went into the jurisdictional factor.